Citation Nr: 0811935	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945. He died in April 2002.  The appellant is the 
veteran's widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision that 
denied service connection for the cause of the veteran's 
death, and denied entitlement to death pension benefits.  The 
appellant timely appealed.

The appellant failed to appear for a hearing before a 
Veterans Law Judge in Washington, D.C., that was scheduled 
for March 8, 2005.

In July 2005, the Board remanded the matters for additional 
development.

The issue of service connection for PTSD, for accrued 
benefits purposes, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in April 2002.  The immediate cause of 
death was cardiorespiratory arrest due to or as a consequence 
of renal failure, which was due to or as a consequence of 
dementia.  Other significant conditions that contributed to 
death were hypertension and atrial fibrillation. 

2.  At the time of the veteran's death, service connection 
was in effect for residuals of the following:  scalp wound, 
ununited fracture of the right elbow, malaria, sprained great 
left toe, and fractured left ring finger.  None of the 
service-connected disabilities had a compensable rating. 

3.  The competent evidence weighs against finding a link 
between the veteran's cardiorespiratory arrest/renal failure, 
the cause of his death, and his active service. 

4.  There is no showing that any service-connected disability 
affected a vital organ or materially affected other vital 
body functions.

5.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  The appellant's countable family income, after the 
hardship exclusion of $3,643 and minus funeral expenses of 
$500, is less than the maximum annual pension rate applicable 
to a surviving spouse with two dependents, for the 12-month 
annualization period starting May 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2007).

2.  The basic eligibility requirements for death pension 
benefits have been established.  38 U.S.C.A. §§ 1541, 1543 
(West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272, 3.273 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a March 2006 letter, the RO or VA's Appeals 
Management Center (AMC) notified the appellant of elements of 
service connection for cause of death, evidence needed to 
establish each element, and evidence needed to establish 
death pension benefits.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of benefits for 
service-connected cause of death on appeal, or for death 
pension benefits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The Board finds no prejudice to the appellant in 
proceeding with a determination of the claims, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.  
Even if the claims are allowed, a disability evaluation would 
not be implicated.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the veteran's service medical 
records, his last (terminal) treatment records, and a 
certificate of death.  The appellant has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, as noted above, and was of itself of 
a progressive or debilitating nature.  See 38 C.F.R. § 
3.312(c)(4) (2007).

The veteran died on April [redacted], 2002.  His death certificate 
shows that the immediate cause of death was cardiorespiratory 
arrest due to or as a consequence of renal failure, due to or 
as a consequence of dementia.  His death certificate also 
lists hypertension and atrial fibrillation as other 
significant conditions that contributed to death, but did not 
result in the underlying cause.  No autopsy was performed, 
and the manner of death was specified as natural.

At the time of the veteran's death, service connection was in 
effect for residuals of the following:  scalp wound, ununited 
fracture of the right elbow, malaria, sprained great left 
toe, and fractured left ring finger.  There were no 
compensable ratings.

Service medical records contain no complaints, findings, or 
diagnoses of any cardiovascular or respiratory problems, or 
of hypertension or dementia or renal problems.  

The post-service medical records first reveal diagnoses of 
hypertensive vascular disease and residuals of a stroke 
involving the veteran's left face, arm, and leg in November 
1968.  Records show that, in July 1969, the RO determined 
that the veteran's residuals of stroke with heart disease and 
generalized arteriosclerosis were not related to his military 
service.  

The appellant contends that the veteran's service-connected 
disabilities led initially to his illnesses and subsequently 
contributed to the renal failure and dementia that caused his 
death.

There is no competent evidence showing that any of the 
veteran's service-connected disabilities affected a vital 
organ or other vital body functions.  See 38 C.F.R. 
§ 3.312(c)(2) (2007).
 
There is also no competent evidence in support of a link 
between the cardiorespiratory arrest/renal failure or 
dementia, and the veteran's military service.  Nor is there 
competent evidence that any service-connected disability 
either caused or contributed substantially or materially to 
cause the veteran's death.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
is no medical opinion supporting the appellant's contention.  

Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

Given the absence of any competent evidence linking any 
service-connected disability to a vital organ or other vital 
body function, the Board finds that the evidence weighs 
against a finding that any disease or injury in service, or 
that any service-connected disability caused or contributed 
materially to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

II.  Death Pension Benefits

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002). The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances. Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation. See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual countable family income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances. The maximum annual pension rate (MAPR) is 
adjusted from year to year.  

Effective December 1, 2001, the MAPR for a surviving spouse 
with two dependent children was $10,019.  Effective December 
1, 2002, the MAPR for a surviving spouse with two dependent 
children was $10,160.  Effective December 1, 2003, the MAPR 
for a surviving spouse with two dependent children was 
$10,374.  Effective December 1, 2004, the MAPR for a 
surviving spouse with two dependent children was $10,655.  
Effective December 1, 2005, the MAPR for a surviving spouse 
with two dependent children was $11,093.  Effective December 
1, 2006, the MAPR for a surviving spouse with two dependent 
children was $11,460.  Effective December 1, 2007, the MAPR 
for a surviving spouse with two dependent children was 
$11,724.    See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B; see also www.vba.va.gov/bln/21/rates/pen02.htm.  

For awards of nonservice-connected disability death pension 
benefits based on claims received on or after October 1, 
1984, the effective date is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(3) 
(2007).

In determining the surviving spouse's annual countable family 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period. The amount of recurring income 
for pension purposes will be the amount received or 
anticipated during a 12-month annualization period. See 38 
C.F.R. § 3.271(a)(1) (2007).  Old age and survivor's 
insurance and disability insurance under Title II of the 
Social Security Act will be considered income as a retirement 
benefit.  See 38 C.F.R. § 3.262(f) (2007).  Benefits received 
under non-contributory programs, such as old age assistance, 
aid to dependent children, and supplemental security income 
are subject to the rules of 38 C.F.R. § 3.262(d) applicable 
to charitable donations.  See 38 C.F.R. § 3.262(f) (2007).  
Income received from real or personal property owned by the 
claimant will be counted.  See 38 C.F.R. §§ 3.262(k)(2), 
3.271(d) (2007). Whenever there is a change in the maximum 
annual pension rate, or in the surviving spouse's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change. See 38 U.S.C.A. § 501; 38 
C.F.R. § 3.273.

Unreimbursed medical expenses in excess of five percent of 
the MAPR may be excluded from an individual's income for the 
same 12-month annualization period to the extent that the 
medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) 
(2007).

Burial expenses paid by a surviving spouse (to the extent 
such burial expenses are not reimbursed by VA) during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid, or from annual income for any 
12-month annualization period which begins during the 
calendar year of death-whichever is to the claimant's 
advantage. Otherwise, such expenses are deductible only for 
the 12-month annualization period in which they were paid. 38 
C.F.R. § 3.272(h).

The veteran died in April 2002; the appellant filed a claim 
for VA death pension benefits in May 2002.  Because a claim 
was filed within 45 days of the veteran's death, the 
appellant is potentially eligible for death pension benefits 
effective May 1, 2002.  

The question in this case is whether the appellant's annual 
family income from May 1, 2002, to the present exceeded the 
statutory limits.  The Board must make its decision on a 
year-by-year basis pursuant to statute.  

The appellant has indicated that her only income for herself 
and two dependent children is Social Security benefits.  
Records dated in June 2002 reveal that the appellant and her 
dependent children each received $382 monthly in Social 
Security benefits.  For the 12-month annualization period 
starting on May 1, 2002, it has been determined that the 
appellant's family income of $13,752 exceeds of the maximum 
allowable income of $10,019 for a surviving spouse and two 
dependent children.

In August 2002, the applicant submitted VA Form 21-0571, 
Application for Exclusion of Children's Income.  The 
appellant contended that the Social Security benefits 
received by her two dependent children was for their own 
welfare, and would cause a financial hardship if not excluded 
from countable family income.

'Hardship' shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6). 

On VA Form 21-0571, the appellant listed the following 
average monthly expenses for her household:  $189 for rent or 
mortgage payments, $200 for food, $199 for utilities and 
heat, $60 for telephone, $267 for operation of automobile, 
$200 for clothing, and $283 for car payment.  This average 
monthly expense of $1,398, multiplied by 12, creates a yearly 
expense of $16,776.  Added to this amount is the 5 percent 
yearly amount of unreimbursed medical expenses of $419, which 
has not yet been deducted from annual family income.

In this case, the appellant's annual expenses necessary for 
reasonable family maintenance ($17,395) exceed her family's 
countable income ($13,752) by approximately $3,643.  Hence, 
the appellant is entitled to a hardship exclusion of the 
children's available income in the amount of $3,643, but no 
more.  As previously stated, only an amount equal to the 
amount by which annual expenses exceed countable income may 
be excluded.  See 38 C.F.R. § 3.272(m).

When the appellant's annual family income of $13,752 is 
reduced by the amount of the hardship exclusion of $3,643, 
the appellant's countable family income for the 12-month 
annualization period starting May 1, 2002, is computed as 
$10,109.

The Board notes that the appellant also reported receiving a 
one-time payment of $1,500 from life insurance proceeds.  
This amount was not considered to be "recurring income," 
which is received or anticipated, in equal amounts at regular 
intervals.  38 C.F.R. § 3.271(a)(1).  This amount has not 
been included in calculating the appellant's countable family 
income.

Expenses of last illnesses, burials, and just debts may be 
excluded for purposes of calculating annual countable income 
to determine eligibility for improved death pension benefits. 
These expenses specified in 38 C.F.R. § 3.272(h) may be 
deducted from annual income for the 12-month annualization 
period in which they were paid, or from annual income for any 
12-month annualization period which begins during the 
calendar year of death. Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.

Records reflect that the $1,500 insurance proceeds were used 
in payment of a portion of the veteran's burial expenses.  VA 
also paid the basic burial allowance of $300 to the funeral 
director.  The total cost of goods and services related to 
the funeral was $2,300, and was paid in full in 2002.  Hence, 
the appellant can exclude $500 from countable family income 
for incurred, unreimbursed funeral expenses.
    
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period to the extent they were 
paid and not reimbursed. 38 C.F.R. § 3.272(g)(2).

The Board specifically remanded this matter in July 2005 to 
provide the appellant with another opportunity to submit 
evidence establishing the amount of any unreimbursed medical 
expenses paid during the relevant 12-month annualization 
period.  VA requested this information from the appellant in 
March 2006; to date, the appellant has failed to submit any 
evidence of unreimbursed medical expenses.  

Thus, the only deduction from the computed $10,109 of 
countable family income is the $500 incurred for funeral 
expenses.  Applying this deduction, the appellant's countable 
family income for the 12-month annualization period starting 
May 1, 2002, is $9,609.  Accordingly, the appellant's 
countable family income, after all exclusions and deductions, 
was less than the pertinent MAPR for a surviving spouse with 
two dependents.  Thus, the appellant was entitled to $410 for 
the 12-month annualization period, or to $34 (rounded to the 
nearest dollar) in death pension benefits per month from 
May 1, 2002, to April 30, 2003.

The Board notes that the appellant has provided neither any 
income nor expense information since September 2002.  Nor is 
there subsequent information regarding dependency.  Hence, 
the information of record is insufficient to determine 
whether her countable family income, with appropriate 
adjustments and exclusions, for each 12-month annualization 
period-starting May 1, 2003; May 1, 2004; May 1, 2005; 
May 1, 2006; and May 1, 2007-exceeded the applicable MAPRs.

With regard to the precise amount of payments, if any, that 
are due to the appellant, with consideration of subsequent 
changes in income and dependency, the Board refers the issue 
to the RO for all appropriate action.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.


REMAND

The Board notes that, in June 2001, the RO acknowledged the 
veteran's claim for service connection for PTSD.  This claim 
was pending at the time of the veteran's death in April 2002.
 
In June 2002, the RO denied the appellant's claim for accrued 
benefits.  The Board has accepted the appellant's 
correspondence, received in October 2002, as a notice of 
disagreement with the RO's denial of accrued benefits.

Under these circumstances, the RO or AMC should issue a 
statement of the case for the claim of entitlement to service 
connection for PTSD, for accrued benefits purposes, in 
response to the notice of disagreement.  The Board is 
required to remand the claim for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
PTSD, for accrued benefits purposes.  The 
Board will further consider this issue 
only if a sufficient substantive appeal 
is received in response to the statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


